Filed 9/16/20 P. v. Streeter CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

    THE PEOPLE,                                                   B304652

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. BA464198)
           v.

    DEMETRICE STREETER,

           Defendant and Appellant.



THE COURT:
       Defendant and appellant Demetrice Streeter (defendant)
appeals from an order denying his request to strike or dismiss the
five-year sentence enhancement imposed pursuant to Penal Code
section 667, subdivision (a)(1).1 His appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende),
raising no issues. On July 13, 2020, we notified defendant of his
counsel’s brief and gave him leave to file, within 30 days, his own
brief or letter stating any grounds or argument he might wish to



1     All further statutory references are to the Penal Code,
unless otherwise indicated.
have considered. That time has elapsed, and defendant has
submitted no brief or letter. We have reviewed the record, and
finding no arguable issues, affirm the judgment.
        In 2018, defendant was convicted of criminal threats,
unlawful possession of a firearm by a felon, and assault with a
semiautomatic firearm.2 Defendant was sentenced as a second-
strike offender under the Three Strikes law to three years for the
assault count, doubled to six years, plus a three-year firearm
enhancement and a five-year recidivist enhancement pursuant to
section 667, subdivision (a)(1), for a total term of 14 years in
prison. The sentences on the remaining counts were stayed or
run concurrently. We corrected an error in the judgment and
affirmed the judgment as corrected, but remanded for the trial
court to consider whether to exercise its discretion under
amendments to sections 1385 and 667, subdivision (a)(1)
(effective Jan. 1, 2019), to strike the five-year recidivist
enhancement.
       The evidence at trial showed that defendant approached
the janitor at the residential hotel where defendant lived as the
janitor was mopping a stairway in the building. When the janitor
asked defendant to take a different stairway, defendant cursed
and climbed the wet stairs. A short time later, defendant
reappeared and said, “You don’t know who I am. I don’t play
around with people. I’m 70 years old. I’m too old for this.”
Defendant yelled and cursed. Other residents, including the


2     We granted defendant’s request for judicial notice of the
appellate record in defendant’s first appeal. (See People v.
Streeter (Sept. 25, 2019, B290158) [nonpub. opn.] (Streeter I).)
We summarize relevant background facts from that opinion.




                                 2
janitor’s pregnant fiancée, came out of their rooms and watched
as defendant approached the janitor, pointed a gun at his chest,
and threatened to shoot him and his fiancée. Before returning to
his room defendant said, “You better be lucky I didn’t shoot. I
catch you outside, [I’ll] shoot your bitch ass.” The police later
found a loaded firearm in defendant’s apartment.
       Defendant attached evidence to his brief supporting his
request that the trial court strike his recidivist enhancement.
Medical records (exh. B) showed that defendant was 70 years old
with type-2 diabetes and gastro esophageal reflux disease, and
was presently undergoing radiation treatment for cancer. Prison
records (exh. A) showed that defendant participated in mental
health services and had been free of discipline during his one-
and-a-half years of incarceration. The prosecution opposed
striking the enhancement, pointing out that at the original
sentencing the trial court considered such mitigating factors as
defendant’s age and his representation that he had prostate
cancer.
       On January 27, 2020, the trial court denied the request to
strike the recidivist enhancement, stating that it had read and
considered the appellate opinion, the parties briefs and the
evidence submitted by defendant, and heard defendant’s
statement as well as the argument of counsel. The court
explained that at his original sentencing, it had balanced
defendant’s lengthy criminal history, which included at least
three state prison commitments, and the seriousness of the
offense in this case, and had given him the low term, a 14-year
total sentence which was half his maximum exposure of 28 years.
Defendant filed a timely notice of appeal from the trial court’s
order.




                                3
       We review a trial court’s decision under section 1385 for
abuse of discretion; and we do not disturb the court’s discretion
unless its sentencing decision was irrational or arbitrary. (See
People v. Carmony (2004) 33 Cal.4th 367, 375, 377 [refusal to
strike or dismiss prior conviction].) Where, as here, we find no
indication that the trial court’s sentencing decision was arbitrary
or irrational, or that the court failed to act to achieve legitimate
sentencing objectives, we do not disturb the court’s exercise of
discretion. (See People v. Giminez (1975) 14 Cal.3d 68, 72.)
       We have examined the entire record and are satisfied that
defendant’s appellate counsel has fully complied with her
responsibilities and that no arguable issue exists. We conclude
that defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate
and effective appellate review of the trial court’s order denying
his request to have the recidivist enhancement stricken. (Smith
v. Robbins (2000) 528 U.S. 259, 278; People v. Kelly (2006) 40
Cal.4th 106, 123-124.)




____________________________________________________________
LUI, P. J.       ASHMANN-GERST, J.          CHAVEZ, J.




                                 4